Filed 11/5/15 P. v. Duckworth CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C079229

                   Plaintiff and Respondent,                                   (Super. Ct. No. MF038709A)

         v.

ROBERT LEE DUCKWORTH,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436.
         On December 5, 2014, defendant Robert Lee Duckworth, using force or fear, took
J.T.’s vehicle from his possession. At the time of the offense, defendant had been
released on bail or his own recognizance for attempted first degree burglary, a felony.
         Defendant entered a plea of no contest to second degree robbery (Pen. Code,
§ 211; undesignated section references are to this code), admitted an on-bail allegation
(§ 12022.1), and waived all presentence custody credit, in exchange for dismissal of all
remaining counts (two counts of carjacking, another count of second degree robbery) and

                                                             1
allegations (personal use of a firearm within the meaning of §§ 12022.53, subd. (b) &
12022.5, subd. (a)), and a stipulated sentence of four years, that is, the low term of two
years for the offense plus two years for the enhancement. The trial court sentenced
defendant accordingly.
       Defendant appeals. The trial court denied defendant’s request for a certificate of
probable cause (§ 1237.5).
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                         NICHOLSON              , J.

We concur:



      BLEASE                 , Acting P. J.



      ROBIE                  , J.




                                              2